Newman, Judge:
The protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed WPS by W. P. Smith on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 19% ad valorem under Item 653.40 of the Tariff Schedules of the United States, and claimed to be properly dutiable at only 11.5% under Item 688.40 of said Schedules, consists of a lamp-radio combination, that is, a high-intensity lamp joined with a transistor radio.
2. That said combination article is more than an illuminating article and more than a radio, is electrical, and is not specially provided for in the Tariff Schedules of the United States.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation as an agreed statement of fact, we hold that the articles in question, as hereinabove identified, are properly dutiable at the rate of 11.5 per centum ad valorem under the provision in item 688.40 of the Tariff Schedules of the United States for electrical articles, not specially provided for.
To the extent indicated the protests are sustained, and judgment will be rendered accordingly.